Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trott (US 20170330566), in view of Moghimi (US 20170332168).
For claims 1 and 8, Trott discloses:

a communications interface for communicating with a secondary computing device (par. 0017: “…each of the microphone device and loudspeaker device have embedded processors and network interfaces”);
a microphone (par. 0017: “each of the microphone device and loudspeaker device have embedded processors”); and 
a processor interfaced with the communication component and the microphone (par. 0017: “each of the microphone device and loudspeaker device have embedded processors”), and configured to: 
obtain, from a secondary computing device via the communications interface, audio stream data associated with a current audio stream generated for audible output by the secondary computing device (Trott, par. 0019: In a first step (202)…The processor in the loudspeaker device then encodes (206) an identification of the loudspeaker in a sound file and causes the loudspeaker to play (208) the sound….Any data both transmitted on the network interface (as part of step 202 or in an additional step, not shown) and encoded in the identification sound would work in this example.”), 
receive, from the microphone, a current audio sample detected by the microphone, the current audio sample comprising audible audio output by the secondary computing device (Trott, par. 0021: The microphone device detects the sound (of par. 0019)”.), 
Trott fails to explicitly disclose:
“modify the current audio sample by reducing at least a portion of the audible audio output corresponding to the audio stream data, 
detect, within the current audio sample that was modified, at least one voice command; and 
trigger an output of the primary computing device based on detecting the at least one voice command within the current audio sample that was modified”.

“modify the current audio sample by reducing at least a portion of the audible audio output corresponding to the audio stream data (par. 0043: “The quality of the audio signal that includes the desired sound (the utterance) can be improved by using the derived audio signal from the noise source to modify the derived audio signal from the source that most strongly received the utterance. So, the audio signal that is derived from device 204 (which picks up noise source 212 most strongly) is used to modify the audio signal that is derived from device 202 (which picks up user 210 utterance most strongly)…For example, an audio stream from device 204 can be used as a reference to an adaptive filter for the audio stream from device 202, to further reduce the noise that device 202 received from noise source 212.”), detecting one or more voice commands within the modified current audio sample (par. 0044: “…user 210 may be speaking commands that are meant for one or both of devices 202 and 204. At the same time there may be a television or refrigerator running, or perhaps one of devices 202 and 204 is playing music. Any such non-voice sound (termed "noise") can interfere with proper reception and use of a voice command. Thus, reducing noise in the desired signal (the one with the utterance/voice command) helps improve the functionality of the smart speaker or other device that most strongly received the utterance.”); 
detect, within the current audio sample that was modified, at least one voice command (par. 0044: “…user 210 may be speaking commands that are meant for one or both of devices 202 and 204. At the same time there may be a television or refrigerator running, or perhaps one of devices 202 and 204 is playing music. Any such non-voice sound (termed "noise") can interfere with proper reception and use of a voice command. Thus, reducing noise in the desired signal (the one with the utterance/voice command) helps improve the functionality of the smart speaker or other device that most strongly received the utterance.”); 
trigger an output of the primary computing device based on detecting the at least one voice command within the current audio sample that was modified (par. 0037:” “As more and 
It would have been obvious to one of ordinary skill before effective filing date of instant claimed invention to have introduced Moghini’s teachings alongside those of Trott. The motivation to combine would have been to improve quality of audio signal processing in an environment where captured sound includes intended sound (utterances) as well as background/extraneous noise (Moghini, par. 0043).

For claim 3, Trott- Moghimi discloses:
The computer-implemented method of claim 1, wherein detecting the at least one voice command comprises detecting, by the processor within the current audio sample that was modified, a keyword associated with a predetermined mode initiation command; and wherein triggering the output comprises activating a lighting component of the primary computing device (Moghimi, par. 0043: Quality of audio signal containing “wake” word improved by modifying audio signal form source that most strongly received the utterance. Specifically, audio signal from device that most strongly picked up wake word is enhanced by use of signal from proximate device microphones that picked up larger proportion of “noise”.; par. 0038: Detecting wakeup words, parsing signal for command and generating response are performed subsequent to audio processing to enhance speaker utterances detected). 

For claims 4, 11 and 17, Trott- Moghimi discloses:
The computer-implemented method of claim 3, further comprising: based on detecting the keyword associated with the predetermined mode initiation command, initiating a voice-interaction mode for operating the primary computing device to receive a set of additional voice commands from a user (Moghimi, par. 0038: Detecting wakeup words, parsing signal for command and generating response are performed subsequent to audio processing to enhance speaker utterances detected). 

For claims 5, 12 and 18, Trott- Moghimi discloses:
The computer-implemented method of claim 4, further comprising: based on initiating the voice-interaction mode, transmitting, by the processor to the secondary computing device, an audio control signal to cause the secondary computing device to reduce a volume level associated with the current audio stream (Trott, par. 0018: “When the microphone device 102 detects the wakeup word 110, it tells nearby loudspeakers, which may include the loudspeaker device 106, to decrease their audio output level or pause whatever they are playing so that the microphone device can capture an intelligible voice signal.”). 

For claims 6, 13 and 19, Trott- Moghimi discloses:
The computer-implemented method of claim 1, wherein triggering the output comprises: outputting, by the primary computing device, an audio output corresponding to the at least one voice command (Moghimi, par. 0038: Detecting wakeup words, parsing signal for command and generating response are performed subsequent to audio processing to enhance speaker utterances detected). 

For claim 10, Trott- Moghimi discloses:
The primary computing device of claim 8, further comprising: a lighting component; wherein the processor detects the at least one voice command by detecting, within the current audio sample that was modified, a keyword associated with a predetermined mode initiation command; and wherein the processor triggers the output by activating the lighting component (Moghimi, par. 0036: “In some cases, the scoring indicates that more than one command was heard. For example, two devices may each have high confidence that they heard different wakeup words…In addition to selecting an audio signal for further handling, the scoring may also lead to other user feedback. For example, a light may be flashed on whichever device was selected, so that the user knows the command was received.”). 

For claim 15, Trott discloses:
A system for managing audio output, comprising: 
a secondary computing device configured to: 
audibly output a current audio stream (par. 0018: loudspeaker 106 outputs sound/audio), and 
communicate with a primary computing device via a communications interface (par. 0017: “…each of the microphone device and loudspeaker device have embedded processors and network interfaces”; par. 0019: loudspeaker 106 and microphone device 102 communicate with each other via network interfaces); and 
the primary computing device configured to: 
receive, from the secondary computing device via the communications interface, audio stream data associated with the current audio stream audibly output by the secondary computing device (Trott, par. 0019: In a first step (202)…The processor in the loudspeaker device then encodes (206) an identification of the loudspeaker in a sound file and causes the loudspeaker to play (208) the sound….Any data both transmitted on the network interface (as part of step 202 or in an additional step, not shown) and encoded in the identification sound would work in this example.”), 
receive a current audio sample detected by a microphone of the primary computing device, the current audio sample comprising audible audio output by the secondary computing device (Trott, par. 0021: The microphone device detects the sound (of par. 0019)”.). 
Trott fails to explicitly disclose:
“modify the current audio sample by reducing at least a portion of the audible audio output corresponding to the audio stream data, 
detect, within the current audio sample that was modified, at least one voice command; and 
trigger an output of the primary computing device based on detecting the at least one voice command within the current audio sample that was modified”.
However, in a related field, Moghimi discloses:
“modify the current audio sample by reducing at least a portion of the audible audio output corresponding to the audio stream data (par. 0043: “The quality of the audio signal that includes the desired sound (the utterance) can be improved by using the derived audio signal from the noise source to modify the derived audio signal from the source that most strongly received the utterance. So, the audio signal that is derived from device 204 (which picks up noise source 212 most strongly) is used to modify the audio signal that is derived from device 202 (which picks up user 210 utterance most strongly)…For example, an audio stream from device 204 can be used as a reference to an adaptive filter for the audio stream from device 202, to further reduce the noise that device 202 received from noise source 212.”), detecting one or more voice commands within the modified current audio sample (par. 0044: “…user 210 may be speaking commands that are meant for one or both of devices 202 and 204. At the same time there may be a television or refrigerator running, or perhaps one of devices 202 and 204 is playing music. Any such non-voice sound (termed "noise") can interfere with proper reception and use of a voice command. Thus, reducing noise in the desired signal (the one with the utterance/voice command) helps improve the functionality of the smart speaker or other device that most strongly received the utterance.”); 
detect, within the current audio sample that was modified, at least one voice command (par. 0044: “…user 210 may be speaking commands that are meant for one or both of devices 202 and 204. At the same time there may be a television or refrigerator running, or perhaps one of devices 202 and 204 is playing music. Any such non-voice sound (termed "noise") can interfere with proper reception and use of a voice command. Thus, reducing noise in the desired signal (the one with the utterance/voice command) helps improve the functionality of the smart speaker or other device that most strongly received the utterance.”); 
trigger an output of the primary computing device based on detecting the at least one voice command within the current audio sample that was modified (par. 0037:” “As more and more devices implement voice-controlled user interfaces (VUIs), a problem arises that multiple devices may detect the same spoken command and attempt to handle it, resulting in problems ranging from redundant responses to contradictory actions being taken at different points of action”).
It would have been obvious to one of ordinary skill before effective filing date of instant claimed invention to have introduced Moghini’s teachings alongside those of Trott. The motivation to combine would have been to improve quality of audio signal processing in an environment where captured sound includes intended sound (utterances) as well as background/extraneous noise (Moghini, par. 0043).

Allowable Subject Matter
Claims 2, 7, 9, 14, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801. The examiner can normally be reached M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457